IN THE SUPREME COURT OF THE STATE OF DELAWARE


ELIZABETH ELTING,                      §
                                       §      No. 90, 2018
      Petitioner Below,                §
      Appellant,                       §      Court Below—Court of Chancery
                                       §      of the State of Delaware
      v.                               §
                                       §      C.A. Nos. 9700 and 10449
PHILIP R. SHAWE and SHIRLEY            §
SHAWE,                                 §
                                       §
      Respondents Below,               §
      Appellees.                       §

                          Submitted: April 18, 2018
                          Decided:   May 3, 2018

Before STRINE, Chief Justice; VALIHURA, VAUGHN, SEITZ, and
TRAYNOR, Justices, constituting the Court en Banc.

                                      ORDER

      This 3rd day of May, 2018, after careful consideration of the parties’ briefs and

the record on appeal, we find it evident that the final judgment of the Court of

Chancery should be affirmed on the basis of and for the reasons stated in its

Memorandum Opinion and Order dated February 15, 2018. The Chancellor rose

above the unjustified personal attacks on his integrity, and patiently and thoroughly

addressed each issue raised in this bitter dispute, including Elizabeth Elting’s

objections to approval of the Sale Agreement. The Trustee also ably performed his

duties under the same conditions. Under the standard of review approved in the Sale


 
 


Order, the Chancellor properly held that the Custodian did not abuse his discretion

in connection with the sales process or the Terms of the Agreements.

              NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.1

                                                                   BY THE COURT:

                                                                   /s/ Collins J. Seitz, Jr.
                                                                            Justice




                                                            
1
  Justice Valihura concurs in the Chancellor’s approval of the Sale Agreement given that the
Court’s February 13, 2017 affirmance of the Sale Order is now the law of the case; but she notes
that she continues to adhere to the views expressed in her dissent to that Opinion.
                                                               2